UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7504



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TOMMY PABELLON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-97-487; CA-00-1392)


Submitted:   January 31, 2005          Decided:     February 23, 2005


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tommy Pabellon, Appellant Pro Se. Harold Watson Gowdy, III, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tommy Pabellon seeks to appeal the district court’s order

denying relief on his motion filed pursuant to Fed. R. Civ. P.

60(b), seeking reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion.     Because Pabellon’s motion did not assert a

defect in the collateral review process itself, but rather reargued

the merits of his § 2255 motion based on new case law, the district

court concluded that it did not constitute a true Rule 60(b) motion

under our decision in United States v. Winestock, 340 F.3d 200, 207

(4th Cir.), cert. denied, 540 U.S. 995 (2003).        To appeal an order

denying a Rule 60(b) motion in a habeas action, Pabellon must

establish entitlement to a certificate of appealability.                 See

Reid v. Angelone, 369 F.3d 363, 368 (4th Cir. 2004).

          A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.   See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Pabellon has not made the requisite




                                 - 2 -
showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            To the extent Pabellon’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive   §   2255    motion,      we   deny   such   authorization.       See

Winestock, 340 F.3d at 208. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 3 -